NO.    94-605
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1995


AETNA CASUALTY & SURETY COMPANY,
           Petitioner and Respondent,
     and

STATE COMPENSATION INSURANCE FUND,
           Defendant, Respondent
                and Cross-Appellant,
     v.
IN RE: MARLA SMITH,
           Claimant and Appellant.




APPEAL FROM:    Workers' Compensation Court, State of Montana,
                The Honorable Mike McCarter, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                Darrell S. Worm; Ogle & Worm, Kalispell, Montana

           For Respondents:
                Charles E. McNeil; Garlington, Lohn & Robinson,
                Missoula, Montana
                Charles G. Adams, Legal Counsel, State Compensation
                Insurance Fund, Helena, Montana


                                    Submitted on Briefs:   June 29, 1995
                                                Decided:   August 4, 1995
Filed:



                                    Clerk f
Justice W. William Leaphart delivered the Opinion of the Court.


        Marla Smith (Smith) appeals from an order of the Workers'

Compensation     Court,    finding   that   she had not reached maximum
medical     improvement before she suffered a second injury and
concluding that she should be compensated based on her first injury
not her second injury.        We affirm.
Facts
        On February 28, 1989, Smith injured her back in the course of
her work for Crop Hail Management (Crop Hail).             Crop Hail was
insured by the State Compensation Insurance Fund (State Fund),
which accepted liability and paid medical and disability benefits.
Smith underwent surgery and physical therapy.         The exact nature of
her injury is not material to our decision but her back pain
persisted and gradually worsened.
        On April 22, 1992, Smith again injured her back in the course
of her work.      This injury exacerbated her existing back pain and
symptoms.       She again received surgical        and physical therapy
treatments.     Her condition worsened to the point that, in August
1992,    she permanently left her job.       At the time of Smith's April
1992 injury,     Crop Hail was insured by Aetna Casualty and Surety
Company     (Aetna).      State Fund denied her claim but Aetna paid
medical and disability benefits under a reservation of rights to
seek    indemnification.     Smith's 1989 compensation rate was $114.20
per week.      Her 1992 compensation rate was $200.80.       Smith argued
that the April 1992 injury was new and therefore she should be
compensated at the 1992 rate.
       The Workers' Compensation Court concluded, based on testimony
from two of the three doctors who treated Smith, that Smith had not

reached maximum healing prior to her April 1992 injury and that the
February 1989 injury was degenerative and would have required
further treatment regardless of the April 1992 injury.          The court
concluded that (1) State Fund was liable for Smith's low back
condition at     the LS-Sl vertebral         level,   and (2) Aetna was,
therefore,   entitled to indemnity from State Fund for medical
expenses paid by Aetna and for disability benefits paid by Aetna at
the 1989 rate of $114.20 per week.           Aetna did not file a cross-
appeal with regard to the disability benefits it paid in excess of
the 1989 rate.    It   is   from   this decision that Smith appeals.
Standard of Review
            When we review a Workers' Compensation      Court's
       decision, we determine whether it is supported by
       substantial credible evidence. Plainbullv. Transamerica
       Insurance (1994), [264 Mont. 120, 126-27,l 870 P.2d 76,
       80. . . . Where conflicting evidence has been presented,
       we examine whether substantial evidence will support the
       decision of the Workers' Compensation Court -- not
       whether the evidence might have supported contrary
       findings.   Smith-Carter v. Amoco Oil (1991), 248 Mont.
505, 510, 813 P.2d 405, 408.
Buckentin v. State Compensation Insurance Fund (19941,         265 Mont.
518,   520, 878 P.2d 262, 263.
Discussion
       Smith was treated and/or examined by three doctors.             The
Workers'   Compensation Court based its decision on the conclusions
of these three doctors.        Doctors Mahnke and Martini concluded that
Smith had not reached maximum medical healing prior to her April
                                        3
1992   injury.   Dr. Hilleboe testified that Smith had reached maximum
medical healing prior to April 1992, but the Workers' Compensation
Court noted that l'[Dr.    Hilleboel       defined maximum medical healing as
meaning that he would not do anything different therapy-wise within
a year."    The Workers' Compensation Court further noted that all
three doctors agreed that the condition resulting from Smith's
February 1989 injury was a degenerative one.
       The Workers'    Compensation Court's decision is supported by
substantial credible evidence in the record.               See Buckentin, 878
P.2d at 263.       Dr. Hilleboe's     conclusions conflicted with those of
Drs.   Mahnke and Martini.          Drs.       Mahnke and Martini's   testimony,

however, supplied the requisite substantial evidence necessary to
support the decision of the Workers' Compensation Court:              We do not
review the record to consider whether the evidence might have
supported contrary findings.
       Affirmed.
       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter, and West Publishing Company.




                                           4